Decree of the Surrogate’s Court of Westchester county modified by striking out that part thereof which adjudges that the appellant, Cecelia L. A. Slater, is indebted to the estate in the sum of $7,500 for legal services rendered to her by the testator, and by striking out that part thereof which adjudges that all objections made to the final account of the executrix by the appellant be dismissed upon their merits; and as so modified the decree, in so.far as appealed from, is unanimously affirmed, with costs to the appellant, payable out of the estate, and the matter remitted to the Surrogate’s Court for a'hearing upon the appellant’s objections to said account, and for a resettlement of said final decree in accordance herewith. In our opinion, the appellant’s proofs rebut and overcome the legal presumption of the liability of the appellant to pay for the services rendered to her by the testator. The proof shows that it was the intention and understanding of the parties that all of said services were to be and were gratuitously rendered. Present — Lazansky, P. J., Young, Hagarty, Tompkins and Davis, JJ.